United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3593
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
David Pearson,                          *
                                        *         [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 2, 2005
                                Filed: August 8, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       David Pearson appeals the district court’s1 denial of his motion to modify his
sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and (c)(2), and the Prosecutorial
Remedies and Other Tools to end the Exploitation of Children Today Act of 2003
(PROTECT Act). None of the statutory sections Mr. Pearson has cited provides a
basis for modifying his sentence. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.